 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     May 22, 2019
                                                                           SEAN F. MCAVOY, CLERK
 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON

 7
     WILLIAM P.,                                     No. 1:18-CV-3202-JTR
 8
 9                       v.                          ORDER GRANTING STIPULATED
10                                                   MOTION FOR REMAND
     COMMISSIONER OF SOCIAL                          PURSUANT TO SENTENCE FOUR
11   SECURITY,                                       OF 42 U.S.C. § 405(g)
12                Defendant.
13
14         BEFORE THE COURT is the parties’ stipulated motion to remand the
15   above-captioned matter to the Commissioner for additional administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 14.
17   Attorney D. James Tree represents Plaintiff; Special Assistant United States
18   Attorney Jeffrey E. Staples represents Defendant. The parties have consented to
19   proceed before a magistrate judge. ECF No. 7. After considering the file and
20   proposed order, IT IS ORDERED:
21         1.     The parties’ Stipulated Motion for Remand, ECF No. 14, is
22   GRANTED. The above-captioned case is REVERSED and REMANDED to the
23   Commissioner of Social Security for further administrative proceedings pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
26   further develop the record as necessary, and issue a new decision. The ALJ shall:
27   (1) re-evaluate the evidence, particularly Dr. Smiley’s opinion; (2) re-evaluate
28   Plaintiff’s residual functional capacity, as necessary; and (3) re-evaluate whether

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   Plaintiff could perform his past work or any other jobs existing in significant
 2   numbers in the national economy, as necessary. Plaintiff may present additional
 3   testimony and submit additional evidence.
 4         2.     Judgment shall be entered for PLAINTIFF.
 5         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
 6   STRICKEN AS MOOT.
 7         4.     An application for attorney fees and costs may be filed by separate
 8   motion.
 9         The District Court Executive is directed to enter this Order, forward copies
10   to counsel, and CLOSE THE FILE.
11         DATED May 22, 2019.
12
13                                _____________________________________
                                            JOHN T. RODGERS
14                                 UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
